AFFIRMED as MODIFIED and Opinion Filed February 15, 2019




                                          S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-18-00615-CR

                                 KEION WILSON, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1623323-N

                              MEMORANDUM OPINION
                          Before Justices Whitehill, Molberg, and Reichek
                                   Opinion by Justice Whitehill
       Appellant was charged with intent to deliver a controlled substance in an amount of four

grams or more but less than 200 grams, pled guilty, and in accordance with a plea bargain, the

court deferred adjudication of guilt, placed appellant on five years community supervision, and

assessed a $1,000 fine.

       After appellant was subsequently charged with interfering with an emergency request for

assistance, aggravated robbery, and possession of marijuana, the State moved to adjudicate guilt.

After a hearing, the trial court found appellant guilty of intent to deliver a controlled substance in

an amount of four grams or more but less than 200 grams and assessed punishment at fifteen years

imprisonment.
       In three issues, appellant requests that we modify the judgment to reflect that (i) he pled

not true to the violations alleged in the motion to adjudicate guilt, (ii) he did not enter into a plea

bargain concerning the motion to adjudicate guilt, and (iii) the trial court found that he violated

condition (a) of his community supervision terms. The State agrees that the judgment should be

so modified.

       We are authorized to reform a judgment to make the record speak the truth when we have

the necessary information to do so. Bigley v. State, 865 S.W.2d 26, 27 (Tex. Crim. App. 1993).

       Here, the record reflects that (i) appellant pled not true to the violations alleged in the

motion to adjudicate guilt, (ii) appellant did not enter into a plea bargain concerning the motion to

adjudicate guilt, and (iii) the trial court found that appellant violated condition (a) of his community

supervision terms. We therefore sustain appellant’s issues and modify the judgment accordingly.

       As modified, the judgment is affirmed.




                                                     /Bill Whitehill/
                                                     BILL WHITEHILL
                                                     JUSTICE



Do Not Publish
TEX. R. APP. P. 47
180615F.U05




                                                 –2–
                                           S
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                          JUDGMENT

 KEION WILSON, Appellant                                On Appeal from the 195th Judicial District
                                                        Court, Dallas County, Texas
 No. 05-18-00615-CR           V.                        Trial Court Cause No. F-1623323-N.
                                                        Opinion delivered by Justice Whitehill.
 THE STATE OF TEXAS, Appellee                           Justices Molberg and Reichek participating.

         Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
to reflect that (i) appellant pled not true to the violations alleged in the motion to adjudicate guilt,
(ii) appellant did not enter into a plea bargain concerning the motion to adjudicate guilt, and (iii)
the trial court found that appellant violated condition (a) of his community supervision terms.
As REFORMED, the judgment is AFFIRMED.


Judgment entered February 15, 2019




                                                  –3–